 


114 HR 5172 IH: To amend the Internal Revenue Code of 1986 to extend and phaseout the energy credit for certain property.
U.S. House of Representatives
2016-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5172 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2016 
Mr. Meehan (for himself and Mr. Carney) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to extend and phaseout the energy credit for certain property. 
 
 
1.Extension and phaseout of energy credit for certain property 
(a)Qualified fuel cell propertySection 48(c)(1)(D) of the Internal Revenue Code of 1986 is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. (b)Qualified microturbine propertySection 48(c)(2)(D) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. 
(c)Combined heat and power system propertySection 48(c)(3)(A)(iv) of such Code is amended by striking which is placed in service before January 1, 2017 and inserting the construction of which begins before January 1, 2022. (d)Qualified small wind energy propertySection 48(c)(4)(C) of such Code is amended by striking for any period after December 31, 2016 and inserting the construction of which does not begin before January 1, 2022. 
(e)Thermal energy propertySection 48(a)(3)(A)(vii) of such Code is amended by striking periods ending before January 1, 2017 and inserting property the construction of which begins before January 1, 2022. (f)Phaseout of 30 percent credit rate for fuel cell and small wind energy propertySubsection (a) of section 48 of such Code is amended by adding at the end the following new paragraph: 
 
(7)Phaseout for qualified fuel cell property and qualified small wind energy propertyIn the case of qualified fuel cell property or qualified small wind energy property, the construction of which begins before January 1, 2022, the energy percentage determined under paragraph (2) shall be equal to— (A)in the case of any property the construction of which begins after December 31, 2019, and before January 1, 2021, 26 percent, and 
(B)in the case of any property the construction of which begins after December 31, 2020, and before January 1, 2022, 22 percent.. (g)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act. 
 
